         Case 2:19-cv-03604-HB Document 36 Filed 04/13/21 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RAVI BALU, et al.                         :             CIVIL ACTION
                                          :
        V.                                :
                                          :
THE CINCINNATI INSURANCE                  :
COMPANY                                   :             NO. 19-3604
                                 MEMORANDUM

Bartle, J.                                                   April 13, 2021

             Insureds Ravi and Raji Balu bring this breach of

contract action against their homeowner’s insurance carrier, The

Cincinnati Insurance Company (“Cincinnati”), for denying a

$124,772 claim for water damage to the roof and ceiling of their

home.    Before the court is the Motion in Limine of Cincinnati to

Limit Plaintiffs’ Damages under Rule 401, Rule 402, and Rule 403

of the Federal Rules of Evidence.             Discovery in this matter

closed on November 29, 2019.        Trial has been repeatedly

continued as a consequence of the coronavirus pandemic but is

now scheduled to take place in several weeks.

                                      I

             A “motion in limine is designed to narrow the

evidentiary issues for trial and to eliminate unnecessary trial

interruptions.”     Bradley v. Pittsburgh Bd. of Educ., 913 F.2d

1064, 1069 (3d Cir. 1990).       Under Rule 401, evidence that is not

relevant may not be admitted at trial.             Evidence is relevant if:

“(a) it has any tendency to make a fact more or less probable
      Case 2:19-cv-03604-HB Document 36 Filed 04/13/21 Page 2 of 8



than it would be without the evidence; and (b) the fact is of

consequence in determining the action.”       Fed. R. Evid. 402

(emphasis added).   Even where evidence is deemed relevant under

Rule 402, the court may exclude it “if its probative value is

substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading

the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.”   Fed. R. Evid. 403.      This court has “broad

discretion to exclude collateral matters that are likely to

confuse the issues.”    United States v. Casoni, 950 F.2d 893, 919

(3d Cir. 1991).

                                  II

         Cincinnati issued a homeowner’s insurance policy to

plaintiffs which covered their home located in Murrysville,

Pennsylvania.   In 2016, they discovered water damage to the roof

above their pool room and dining room as well as to the interior

walls and ceiling of their pool room.       They submitted a claim to

Cincinnati to cover the water damage under their homeowner’s

insurance policy.

         Cincinnati retained forensic engineer Scott E. Wasson

to investigate the cause of the water damage.        After examining

the damage, Wasson determined it was caused by the improper

construction of plaintiffs’ roof.       Specifically, he identified

improper sealing of the skylights and plumbing and fireplace

                                  -2-
      Case 2:19-cv-03604-HB Document 36 Filed 04/13/21 Page 3 of 8



vents above plaintiffs’ pool room, as well as an inadequate

slope in the pool room roof.     Based on these findings,

Cincinnati partially denied plaintiffs’ 2016 claim under a

policy exclusion for “faulty, inadequate or defective . . .

design, specifications, workmanship, repair, construction,

renovation, remolding, grading, compaction; . . .”

         Plaintiffs repaired the interior of their pool room

but did not repair their roof.     They filed a second claim with

Cincinnati after they discovered water damage to the ceiling and

roof above their pool room again in 2018.       To help with the

second claim, they engaged insurance adjuster Jason J. Cortazzo.

He assessed the damage and drafted a detailed report in which he

concluded that “[d]irect physical damage from wind, snow, and

ice will require the roofing system to be replaced.”         He

estimated that the total cost to do so would be $124,772 and

identified the “Type of Loss” as “Weight of Ice & Snow.”

Cincinnati sent Wasson to plaintiffs’ home a second time.            He

found the same cause of loss as he had previously found —

improper sealing and inadequate roof slope.       This time

Cincinnati denied plaintiffs’ claim in its entirety under the

policy exclusion for faulty workmanship.

         Plaintiffs alleged in the complaint that the water

damage was “the result of a peril insured against under the

Policy, . . . to the extent set forth in the preliminary

                                  -3-
      Case 2:19-cv-03604-HB Document 36 Filed 04/13/21 Page 4 of 8



estimate of loss.”    They attached to the complaint the $124,772

repair estimate of Cortazzo, which they relied on to support

their claim for damages.

           Plaintiffs’ homeowner’s insurance policy expressly

limited coverage to the lesser of the “replacement cost of the

building or any of its parts” or “[t]he amount actually and

necessarily spent to repair or replace the building.”

Plaintiffs do not dispute that coverage under the policy is

limited to the actual and necessary cost of repair.         On November

15, 2019 Ravi Balu testified at his deposition that the repairs

identified in Cortazzo’s estimate were completed by his

contractor, Franciosi Construction, in September of 2019.            Dr.

Balu also testified that the total cost of the repairs was

$67,800.   Upon further questioning, he confirmed that there were

no outstanding repairs that needed to be completed.         Dr. Balu

further testified he was not sure why he and his wife were

alleging an amount of damages that reflected Cortazzo’s $124,772

repair estimate rather than the $67,800 they paid to Franciosi

Construction.

           On May 11, 2020, some five months after the close of

discovery, Dr. Balu submitted an undated affidavit in support of

plaintiffs’ response in opposition to defendant’s motion in

limine.    In the affidavit he changed his November 15, 2019

testimony.   He stated in the affidavit:

                                  -4-
      Case 2:19-cv-03604-HB Document 36 Filed 04/13/21 Page 5 of 8



         10. At my deposition, I was asked if there
         were any outstanding repairs that needed to
         be made to property and I responded that no
         other repairs needed to be to made.

         11. At the time, it was my understanding
         that the repairs to my property were
         complete because the interior of my pool
         room was fixed and the portion of the roof
         directly above the leak in my pool room was
         fixed and has not leaked since.

         12. I was unaware that Mr. Cortazzo’s
         estimate included damage to other areas of
         my roof and that Franciosi Construction did
         not repair those other areas.

         13. The only area of the roof that was
         repaired by Franciosi Construction is the
         area I circled on Exbibit 1.

         14. The areas of the roof not directly above
         the leak in the pool room that are
         identified in the engineering report of
         Joseph F. Broward, P.E., F.NSPE have not
         been repaired. A true and correct copy of
         Mr. Broward’s engineering report is attached
         hereto as Exhibit 2.1

         15. The areas of the roof that are not
         directly above the leak in the pool room and
         are included in Mr. Cortazzo’s estimate have
         not been repaired. A true and correct copy
         of Mr. Cortazzo’s estimate is attached
         hereto as Exhibit 3.




1.        Joseph F. Boward’s engineering report, which is dated
January 14, 2019, discusses his findings as to the cause of the
water damage to plaintiffs’ pool room roof and ceiling. Boward
does not provide a repair estimate nor is his report evidence of
what was not repaired by Franciosi Construction in the summer of
2019.
                                  -5-
      Case 2:19-cv-03604-HB Document 36 Filed 04/13/21 Page 6 of 8



                                  III

           Cincinnati moves to prevent plaintiffs from presenting

at trial evidence of any damages in excess of the $67,800 that

Dr. Balu testified he paid to Franciosi Construction to complete

the repairs.    Cincinnati argues that because the policy language

limits coverage to the actual and necessary cost of repair,

damages in excess of $67,800 are not recoverable.        Therefore,

any evidence of damages in excess of $67,800 would be

inadmissible as irrelevant evidence under Rule 401 and Rule 402

of the Federal Rules of Evidence.       Cincinnati seeks to have the

court reject Dr. Balu’s affidavit (and any evidence consistent

with the affidavit) under the sham affidavit doctrine.

           Under that doctrine, a party cannot create a genuine

dispute of material fact for the jury to consider by submitting

an affidavit to contradict or change that party’s earlier

deposition testimony.     As our Court of Appeals has noted,

affidavits, unlike deposition testimony, are usually drafted by

lawyers.     Only under the rare circumstance where the party

satisfactorily explains the change will the affidavit be

permitted.     Jiminez v. All Am. Rathskeller, Inc., 503 F.3d 247,

251-55 (3d Cir. 2007).     While usually the sham affidavit

doctrine is applied in the summary judgment context, this court

sees no reason why the doctrine should not apply here where the

plaintiffs seek to use an affidavit to oppose a motion in limine

                                  -6-
      Case 2:19-cv-03604-HB Document 36 Filed 04/13/21 Page 7 of 8



to preclude plaintiffs from presenting certain damage evidence

to the jury.

         Dr. Balu stated in his belated affidavit that some

repairs listed in Cortazzo’s estimate were not completed at the

time of his November 15, 2019 deposition.       Unfortunately for Dr.

Balu, he offers no satisfactory explanation why he has changed

his testimony.   Moreover, Dr. Balu had the opportunity pursuant

to Rule 30(e) of the Federal Rules of Civil Procedure to amend

his testimony within 30 days after the transcript of his

deposition became available.     He failed to do so.

         Additionally, Dr. Balu’s reference in his affidavit to

the report of engineer Joseph F. Boward does not support his

assertion that repairs of the water damage were not completed at

the time of his deposition.    As noted above, Boward’s report

details his findings as to the cause of the water damage.            It

does not provide a repair estimate nor is it evidence of what

was or was not repaired several months later.        The court rejects

Dr. Balu’s affidavit as a sham in accordance with the reasoning

of our Court of Appeals in Jiminez.      As a result, any damage

evidence at trial will be limited to what he stated in his

deposition.

         Even if we were to accept Dr. Balu’s affidavit as an

untimely amendment to his deposition testimony, the unfair

prejudice to Cincinnati if this Court were to admit evidence of

                                  -7-
      Case 2:19-cv-03604-HB Document 36 Filed 04/13/21 Page 8 of 8



damages in excess of what Dr. Balu disclosed during discovery

substantially outweighs any probative value.       Discovery closed

many months ago, and the trial in this matter is scheduled to

take place within several weeks.     Cincinnati would have been

alerted to the need to discover necessary repairs not completed

by Franciosi Construction had Dr. Balu testified about them.

Without this discovery, Cincinnati is not in a position to

defend against a claim for damages in excess of the $67,800 Dr.

Balu paid Franciosi Construction to repair the water damage.

         The court will grant the Motion in Limine of

Cincinnati Insurance Company to Limit Plaintiffs’ Damages.

Plaintiffs will not be permitted to introduce evidence of

damages at trial in excess of $67,800.




                                  -8-
